Citation Nr: 0735384	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-41 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1964 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service personnel records show he served in the 
Republic of Vietnam from February 1967 to February 1968 with 
Company C of the 1st Tank Battalion, 1st Marine Division.  His 
Form DD 214 indicates that his military occupational 
specialty (MOS) during service was Adminman.  His personnel 
records show his primary duty while in Vietnam was 
Administration Chief.  A handwritten note in his personnel 
records indicates the veteran served in a "combat area," 
although there is no indication the veteran in fact engaged 
in combat.  He was awarded the National Defense Service 
Medal, the Vietnam Service Medal with one star, the Vietnam 
Campaign Medal with device, and a Good Conduct Medal.  
 
The veteran contends that, even though his MOS was 
Administration Chief, he only conducted those tasks while he 
was not in the field.  He says that, being a Marine, he was 
required to also participate in combat operations such as 
"ambush patrol" and Command Post perimeter patrol.  His 
claimed stressors include: (1) while on patrol in December 
1967, he found three marines who had been ambushed and 
castrated by the enemy and took them to the hospital; (2) 
while on "ambush patrol," he witnessed the death of a 
Marine Sergeant, a tank commander, who was killed stepping on 
a land mine (see PTSD Questionnaire for more details); and 
(3) in December 1967, he witnessed the death of a marine who 
was killed by enemy fire while in a tank next to the one the 
veteran was in (see veteran's September 2004 statement for 
more details).
  
Although the record indicates that the RO found the evidence 
of record inadequate to establish the veteran's alleged 
stressors, there is no evidence that any attempts were made 
to obtain more adequate evidence or to attempt to corroborate 
the evidence the veteran did provide.  PTSD claims that are 
based on stressors experienced during service in the Marine 
Corps require special handling.  Compensation and Pension 
Service has access through Virtual VA to digitized Marine 
Corps unit records provided by the Marine Corps Archives and 
Special Collections (MCASC) covering the Vietnam Era.  RO's 
are supposed to thoroughly search these digitized records in 
Virtual VA in attempting to verify a Vietnam Era Marine Corps 
veteran's claimed stressors.  See M21-1MR, Part IV, Subpart 
ii, 1.D.15.e.  If the RO, however, is unable to document the 
alleged stressor(s) following a thorough search of the 
records in Virtual VA, it must request confirmation of its 
negative findings from the MCASC before denying service 
connection.  An RO cannot deny a claim for PTSD based solely 
on the absence of a verified stressor until the MCASC has 
confirmed the RO's negative findings.  See M21-1MR, Part IV, 
Subpart ii, 1.D.15.g.  

The Statement of the Case shows that the Decision Review 
Officer (DRO) at the RO attempted to verify the third 
stressor listed above by looking at the casualty listing for 
the Marine Corps for December 1967.  Although the DRO found 
the name of the marine identified by the veteran on the 
casualty list as having been killed on December 22, 1967, he 
stated that the list does not give this marine's unit at that 
time; therefore, this evidence is insufficient to place the 
veteran in combat at that time.  However, there is no 
indication in the record showing that additional effort was 
undertaken to determine what this marine's unit was or to 
confirm the veteran's report on his Form 9 that they were in 
the same unit.  The Board finds that the MCASC should have 
been contacted and requested to confirm this information.

Furthermore, there is no indication that efforts were 
undertaken to verify the veteran's other stressors or to 
advise him that that there is insufficient information upon 
which to attempt to verify these stressors.  When a veteran 
submits insufficient information in response to the initial 
request for information, the RO should send a 30-day follow-
up letter explaining what information is missing, and why the 
information is needed.  See M21-1MR, Part IV, Subpart ii, 
1.D.15.n.  There is no record of such a follow-up letter 
being sent to the veteran.  

Therefore, the Board finds that further efforts to verify the 
veteran's alleged stressors should be undertaken.  

The Board also finds that a VA examination should be provided 
to the veteran if any of his claimed stressors are 
corroborated.  The medical records show various diagnoses, 
including PTSD, polysubstance abuse, depressive disorder and 
personality disorders, although the most recent VA treatment 
records show he is being treated for PTSD.  These current 
treatment records, however, do not show the veteran's initial 
evaluation nor do they provide sufficient detail for VA 
rating purposes as to the stressors that the diagnosis of 
PTSD is based upon.  Given the varying diagnoses and the lack 
of a sufficiently detailed examination, a VA examination 
should be provided in order to determine whether the veteran, 
in fact, has PTSD based upon any corroborated stressor.

The Board also notes that, since the last notice letter sent 
to the veteran in August 2003, there have been changes in 
VA's duty to notify the veteran.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  Thus, the 
veteran should be provided with a new notice letter that is 
compliant with the current state of the law.
  
Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the current 
notice requirements for claims for 
service connection for PTSD.

2.  Send the veteran a 30-day follow-up 
letter advising him that the stressors 
he identified in his responses to the 
PTSD Questionnaire submitted initially 
in February 2003 are insufficient to 
attempt to verify the claimed stressors 
and telling him what information is 
missing and why the information is 
needed.

3.  After sufficient time has elapsed 
for the veteran to respond to the above-
instructed letter, the Marine Corps 
records on Virtual VA should be 
thoroughly searched to obtain 
information needed to corroborate the 
claimed stressors of the veteran.  If 
the claimed stressors cannot be 
documented, a request should be sent to 
Marine Corps Archives and Special 
Collections asking it to either identify 
the record(s) required to document the 
stressors, or provide confirmation that 
the claimed stressors cannot be 
corroborated using records in its 
custody.  

4.  If the record establishes the 
existence of a stressor or stressors, 
then the veteran should be accorded an 
appropriate VA PTSD examination.  The 
claims folder, or copies of all 
pertinent records, must be made 
available to the examiner for review 
prior to preparation of the examination 
report.

The specific stressor or stressors that 
have been verified should be identified 
for the examiner.  The examiner must be 
instructed that only these events may be 
considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms. The 
examiner is asked to determine (1) 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied, and (2) whether there is a 
nexus between PTSD and one or more of 
the in service stressors found to be 
established.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  The report of 
examination should include the complete 
rationale for all opinions expressed.

5.  Then, after ensuring that any 
actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished and the VA examination 
report is complete, the veteran's claim 
should be readjudicated.  If such action 
does not resolve the claim, a 
Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


